Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/22 has been entered.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Patel et al. US 2017/0193145 (and Patel et al. US 2016/0132622) discloses a system for selection of an equivalent one dimension (1D) element type in a finite element model (FEM) of a destination finite element analysis (FEA) tool for 1D elements in a FEM of a source FEA tool. 1D elements in the FEM of the source FEA tool are selected based on associated physical behavioral features. Further, shear stiffness factors associated with each selected 1D element in the FEM of the source FEA tool are extracted. Furthermore, the equivalent 1D element type in the FEM of the destination FEA tool is selected for each selected 1D element in the FEAM of the source FEA tool based on the extracted shear stiffness factors for performing FEA.
However, Patel does not disclose NC program conversion or source and destination processing machines each having a tool magazine and one or more tools, as claimed.
As such, the prior art of record fails to teach or fairly suggest “receiving input of destination stiffness information relating stiffness, the stiffness being at least one of: (1) stiffness of the conversion destination processing machine or (2) stiffness of the tool included in the conversion destination toolset; and performing a first conversion processing of converting the conversion source NC program to the conversion destination NC program on the basis of the destination stiffness information”, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
02/25/22